 


113 HR 5327 IH: To amend the Fair Labor Standards Act of 1938 to prohibit work by children in tobacco-related agriculture as particularly hazardous oppressive child labor.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5327 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Cicilline (for himself, Ms. Norton, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to prohibit work by children in tobacco-related agriculture as particularly hazardous oppressive child labor. 
 
 
1.Tobacco-related agriculture employment of childrenSection 3(l) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(l)) is amended by adding at the end the following: Any employment in which children under the age of 18 come into direct contact with tobacco plants or dried tobacco leaves shall be considered particularly hazardous oppressive child labor within the meaning of this subsection..   
 
